IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                       Assigned on Briefs March 29, 2011
                   Remanded by the Supreme Court March 8, 2012

              ROBERT B. LEDFORD v. STATE OF TENNESSEE

                Appeal from the Criminal Court for Hamilton County
                         No. 276337   Don W. Poole, Judge


                 No. E2012-00731-CCA-RM-PC - Filed May 15, 2012


The pro se petitioner, Robert B. Ledford, appeals the Hamilton County Criminal Court’s
summary denial of his petition for writ of error coram nobis attacking his convictions of
second degree murder, kidnapping, aggravated robbery, and theft. On initial review, this
court affirmed the coram nobis court’s summary denial because we concluded that coram
nobis relief was not available to provide relief from a guilty-pleaded conviction. Robert B.
Ledford v. State, No. E2010-01773-CCA-R3-PC (Tenn. Crim. App., Knoxville, May 4,
2011). The petitioner applied for permission to appeal this court’s decision with the
Tennessee Supreme Court pursuant to Rule 11 of the Tennessee Rules of Appellate
Procedure. On March 8, 2012, the supreme court granted the application for permission to
appeal for the purpose of remanding the case to this court for reconsideration in light of the
supreme court’s opinion in Wlodarz v. State, ___S.W.3d ___, No. E2008-02179-SC-R11-CO
(Tenn. Feb. 23, 2012). Following our reconsideration, we conclude that the petitioner failed
to present a justiciable claim warranting coram nobis relief and affirm the judgment of the
coram nobis court.

            Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed

J AMES C URWOOD W ITT, JR., J.,delivered the opinion of the Court, in which J ERRY L. S MITH,
J., joined. J.C. M CL IN, J., not participating.

Robert B. Ledford, Mountain City, Tennessee, pro se.

Robert E. Cooper, Jr., Attorney General and Reporter; and Matthew Bryant Haskell,
Assistant Attorney General, for the appellee, State of Tennessee.
                                           OPINION

               A Hamilton County grand jury charged the petitioner with three counts of
felony murder, one count of premeditated murder, one count of aggravated robbery, one
count of theft, and one count of especially aggravated kidnapping for his involvement in the
January 2001 offenses culminating in the death of the seventy-four-year-old victim, Dorothy
Lowery. Consequently, the petitioner could have faced sentences of death or life in prison
without the possibility of parole, although the record is unclear whether the State actually
filed a notice to seek enhanced punishment in this case. On September 12, 2002, the
petitioner entered best interest guilty pleas to one count of second degree murder, aggravated
robbery, especially aggravated kidnapping, and theft. See generally Alford v. North
Carolina, 400 U.S. 25 (1980). Pursuant to the plea agreement, the trial court ordered the
petitioner to serve an effective sentence of forty years’ incarceration.

               The petitioner filed a timely petition for post-conviction relief alleging that the
ineffective assistance of counsel rendered his pleas unknowing and involuntary. The
petitioner specifically claimed that trial counsel failed to request a mental evaluation of the
petitioner, failed to adequately investigate the case, and failed to communicate with and
advise the petitioner concerning the pleas. As summarized in this court’s opinion addressing
the denial of post-conviction relief, the facts stipulated at the plea submission hearing
revealed that the victim

               was robbed, kidnap[p]ed from her residence in Ooltewah, and
               murdered. An investigation established that the petitioner, who
               was married to a relative of the victim, and Dennis Raby entered
               the victim’s residence, bound her with duct tape, and ransacked
               the interior of her house. Afterward, the victim was placed in
               the trunk of her 1996 Chevrolet Impala and driven to another
               residence where Raby was seen in possession of her jewelry. A
               few days later, the body of the victim was discovered in a
               wooded area in Meigs County. The petitioner’s fingerprints
               were found on a roll of duct tape used to bind the victim and on
               a Styrofoam cup located inside her residence. The cup also
               contained saliva identified as that of the petitioner. An autopsy
               revealed that the victim died as a result of blunt force trauma to
               the head and the body. Raby committed suicide as police
               attempted to make his arrest.

Robert Ledford v. State, No. E2004-01744-CCA-R3-PC, slip op. at 1 (Tenn. Crim. App.,
Knoxville, Mar. 24, 2005), perm. app. denied (Tenn. Aug. 22, 2005). Significantly to our

                                               -2-
analysis of the petitioner’s coram nobis claim, trial counsel testified at the post-conviction
evidentiary hearing that “[d]uring their discussions, the petitioner acknowledged participating
in the crimes but denied killing the victim.” Id., slip op. at 2. The post-conviction court
denied relief based upon its findings that trial counsel were not deficient and that the
petitioner’s pleas were knowingly and voluntarily entered. Upon review, this court affirmed
the post-conviction court’s action. Id., slip op. at 5.

               On May 28, 2010, the petitioner filed a pro se petition for writ of error coram
nobis asserting that he had obtained new exculpatory evidence pursuant to a May 22, 2009
information request directed to the Hamilton County District Attorney’s Office concerning
investigative files in that office’s possession.1 The petitioner claimed that this newly
discovered evidence revealed that the State had investigated up to 14 other individuals as
possible suspects, that the victim’s family members “tampered” with the crime scene by
entering the victim’s home before and after the authorities’ arrival, that the autopsy report
listed the victim’s time of death as occurring after the defendant had already been
apprehended and placed in the Hamilton County Jail, that the State withheld psychiatric
records concerning the petitioner’s “need of commitment into a psychiatric facility,”and that
the State destroyed evidence, specifically the clothing of Dennis Raby, which would have
confirmed that Raby, not the petitioner, had committed the crimes.

               Additionally, the petitioner alleged that he was prosecuted pursuant to a void
grand jury presentment because the autopsy report listed the victim’s time of death as
occurring after the petitioner’s apprehension by authorities and also listed the place of death
as Meigs County, rather than Hamilton County where the crimes were prosecuted. In
summary, the petitioner alleged that the “newly discovered evidence suggest[ed] a major
cover-up in this case by the State” and requested “that this case be referred to the FBI and
TBI, for a complete investigation, and during which the Petitioner will disclose pertinent
other facts . . . involving the criminal activity in which the victim was engaged.” The
petitioner argued that the State withheld this evidence from him and that he would not have
pleaded guilty had he known of it at the time of his pleas. Thus, he claimed that the “newly
discovered evidence” rendered his pleas unknowing and involuntary.

              The coram nobis court found that the petitioner’s allegations concerned neither
new nor material evidence. It also ruled that the allegations had been waived by the pleas
and the petitioner’s subsequent failure to raise the allegations in the post-conviction
proceeding. Accordingly, the coram nobis court summarily denied the petition.




        1
           The mailing certification signed by the petitioner indicates that the petition was mailed on May
21 and file-stamped by the Hamilton County Criminal Court Clerk on May 28.
                                                   -3-
               On appeal, the petitioner contends that the coram nobis court erred by denying
his petition without a hearing. He also contends that his pleas were involuntary in light of
the newly discovered evidence “which was deliberately withheld by the State.” The State
responds that the coram nobis court properly denied the petition because the petition was
untimely and because the petitioner failed to allege any grounds for coram nobis relief. At
the outset, we note that the State did not affirmatively assert a statute of limitations bar in the
coram nobis court. Consequently, the State is precluded from asserting the defense for the
first time on appeal. Calvin O. Tankesly v. State, No. M2004-01440-CCA-R3-CO, slip op.
at 7 (Tenn. Crim. App., Nashville, Aug. 19, 2005), perm. app. denied (Tenn. Feb. 6, 2006).

               A writ of error coram nobis is an “extraordinary procedural remedy,” filling
only a “slight gap into which few cases fall.” State v. Mixon, 983 S.W.2d 661, 672 (Tenn.
1999).

               Upon a showing by the defendant that the defendant was
               without fault in failing to present certain evidence at the proper
               time, a writ of error coram nobis will lie for subsequently or
               newly discovered evidence relating to matters which were
               litigated at the trial if the judge determines that such evidence
               may have resulted in a different judgment, had it been presented
               at the trial.

T.C.A. § 40-26-105(b); see State v. Vasques, 221 S.W.3d 514, 525 (Tenn. 2007). Our
supreme court has established the procedure for considering a coram nobis claim:

               [I]n a coram nobis proceeding, the trial judge must first consider
               the newly discovered evidence and be “reasonably well
               satisfied” with its veracity. If the defendant is “without fault”
               in the sense that the exercise of reasonable diligence would not
               have led to a timely discovery of the new information, the trial
               judge must then consider both the evidence at trial and that
               offered at the coram nobis proceeding in order to determine
               whether the new evidence may have led to a different result.
               [The court then determines] “whether a reasonable basis exists
               for concluding that had the evidence been presented at trial, the
               result of the proceedings might have been different.”

Vasques, 221 S.W.3d at 527. To be successful on a petition for writ of error coram nobis,
“the standard to be applied is whether the new evidence, if presented to the jury, may have
resulted in a different outcome.” Id. at 526. The decision to grant or deny a petition for writ

                                                -4-
of error coram nobis rests within the sound discretion of the coram nobis court. T.C.A. § 40-
26-105; State v. Hart, 911 S.W.2d 371, 375 (Tenn. Crim. App. 1995).

                 “The burden of proof on a petitioner for the grant of coram nobis relief is
indeed heavy.” Wlodarz, ___ S.W.3d at ___, slip op. at 8. In that vein, “a coram nobis
petition will not lie where a petitioner was previously aware of the alleged ‘newly discovered
evidence.’” Id, slip op. at 17. At the post-conviction evidentiary hearing, the petitioner
acknowledged his satisfaction with trial counsel’s performance but claimed that the threat
of a sentence of life in prison without the possibility of parole “affected his understanding
of the [plea] agreement.” Robert Ledford, slip op. at 2. The petitioner’s attorneys testified
that they “monitored the progress of the forensic investigation” of the petitioner’s case.
Furthermore, they explained to the petitioner that he could be found guilty of felony murder
“even though he had not technically caused the victim’s death.” Id. Trial counsel’s
representation lasted almost 20 months from the date of the petitioner’s arrest for the victim’s
January 2001 murder until his guilty plea in September 2002. The petitioner’s attorneys
testified at the post-conviction evidentiary hearing concerning their investigation of the case,
the petitioner’s admission of complicity in the offenses, and the petitioner’s mental state at
the time of the offense. Even absent an evidentiary hearing in the coram nobis court, we
conclude that the record belies the petitioner’s claim that he was not aware of the alleged
newly discovered evidence prior to the entry of his guilty plea. Accordingly, we agree with
the coram nobis court and conclude that “the alleged ‘newly discovered evidence’ does not
qualify as new within the meaning of the coram nobis statute.” Wlodarz, ___ S.W.3d at ___,
slip op. at 18.

               Furthermore, as noted by the supreme court in Wlodarz, “[a] valid best interest
plea requires a factual basis.” Wlodarz, ___ S.W.3d at ___, slip op. at 13. In this case, the
petitioner admitted to his attorneys during pretrial discussions and to the trial court via the
stipulation of facts at the guilty plea submission hearing that he participated in the
kidnapping, robbery, and murder of the victim. His claims concerning other possible
suspects, the victim’s family’s presence in the home during the investigation, and blood
evidence purportedly found on his codefendant’s clothing do not undermine his resulting
conviction. The claims raised in the coram nobis petition illustrate not a “cover-up in this
case by the State” but rather the petitioner’s persistent misunderstanding of his criminal
responsibility for his codefendant’s actions in the face of the petitioner’s own admissions of
complicity made to investigators, counsel, and the trial court at multiple stages of the case.
Therefore, we further agree with the coram nobis court that the evidence was not material.

                                         Conclusion

              The petitioner failed to present a justiciable claim for coram nobis relief.

                                              -5-
Accordingly, we affirm the judgment of the coram nobis court.


                                                _________________________________
                                                JAMES CURWOOD WITT, JR., JUDGE




                                          -6-